USCA4 Appeal: 22-6492      Doc: 9         Filed: 09/13/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6492


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        ETHAN JEROME MOORE, a/k/a Nate,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Southern District of West Virginia, at
        Huntington. Robert C. Chambers, District Judge. (3:99-cr-00090-1)


        Submitted: September 8, 2022                                Decided: September 13, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Ethan Jerome Moore, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6492      Doc: 9         Filed: 09/13/2022      Pg: 2 of 2




        PER CURIAM:

               Ethan Jerome Moore appeals the district court’s order denying his 18 U.S.C.

        § 3582(c)(1)(A) motion for compassionate release. We review a district court’s order

        granting or denying a compassionate release motion for abuse of discretion. United

        States v. Kibble, 992 F.3d 326, 329 (4th Cir.) (stating standard of review), cert. denied, 142

        S. Ct. 383 (2021). We have reviewed the record and conclude that the district court did

        not abuse its discretion. The court denied the compassionate release motion after reviewing

        the record and explaining why Moore failed to demonstrate extraordinary and compelling

        circumstances. See United States v. High, 997 F.3d 181, 188-91 (4th Cir. 2021) (discussing

        amount of explanation required for denial of straightforward compassionate release

        motion). We therefore affirm the district court’s order. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                         AFFIRMED




                                                      2